J-S73043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    C.F.M.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    B.S.B.                                     :
                                               :
                       Appellant               :   No. 1010 WDA 2018

                  Appeal from the Order Entered June 7, 2018
       In the Court of Common Pleas of Somerset County Civil Division at
                             No(s): 527 Civil 2008


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OLSON, J.

MEMORANDUM BY OLSON, J.:                              FILED JANUARY 04, 2019

        Appellant, B.S.B.1, appeals pro se from the order entered on June 7,

2018, denying relief on his pro se motion for contempt of court for a violation

of a custody order. We affirm.

        We briefly set forth the facts and procedural history of this case as

follows. On December 5, 2017, the trial court entered an order memorializing

a custody agreement between Appellant and C.F.M. (Mother), regarding their

two children, a son (born August, 2005) and a daughter (born October, 2006).

The order gave Appellant and Mother shared legal custody of the children.

Because Appellant has been incarcerated since 2015, the trial court gave

Mother primary physical custody. Relevant to this appeal, the custody order

____________________________________________


1 As this case involves a custody dispute, we refer to the parties by their initials
to protect the identity of the children. We have amended the caption
accordingly.
J-S73043-18



directed Mother, inter alia, to:   1) provide Appellant with a copy of a car

accident report pertaining to their daughter; 2) refrain from relocating the

children’s residence in a manner that “significantly impairs the ability of the

other party to exercise custodial rights[;]” and, 3) send Appellant the

children’s school photographs and periodically send additional photographs “at

least every three months or so.” N.T., 12/5/2017, at 18- 21.

      On January 5, 2018, Appellant filed a pro se motion for contempt of

court for a violation of the December 5, 2017 custody order. Appellant alleged

that Mother changed residences without notifying him and failed to send him

photographs of the children and his daughter’s car accident report. The trial

court held a custody conference and hearing on the contempt petition on June

7, 2018. At its conclusion, the trial court determined that Mother had not

willfully violated the custody agreement and denied Appellant’s motion for

contempt.   Appellant filed a pro se notice of appeal, along with a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

on July 6, 2018. On August 1, 2018, the trial court filed an opinion pursuant

to Pa.R.A.P. 1925(a), relying upon “the rationale and reasons for the [o]rder

[as] fully and concisely explained in the transcript of the [June 7, 2018]

hearing that [was] already filed of record.” Trial Court Opinion, 8/1/2018, at

1.

      On appeal, Appellant claims that the trial court abused its discretion in

denying his petition for contempt. Our standard of review is as follows:




                                     -2-
J-S73043-18


      When we review a trial court's finding of contempt, we are limited
      to determining whether the trial court committed a clear abuse of
      discretion. This Court must place great reliance on the sound
      discretion of the trial judge when reviewing an order of contempt.
      This Court also has stated that each court is the exclusive judge
      of contempts against its process.

G.A. v. D.L., 72 A.3d 264, 269 (Pa. Super. 2013) (internal citation and

quotations omitted). We previously determined:

      A court may exercise its civil contempt power to enforce
      compliance with its orders for the benefit of the party in whose
      favor the order runs but not to inflict punishment. A party must
      have violated a court order to be found in civil contempt. The
      complaining party has the burden of proving by a preponderance
      of evidence that a party violated a court order.

Garr v. Peters, 773 A.2d 183, 189 (Pa. Super. 2001) (internal citation

omitted).

      Upon review of the contempt hearing, we discern no abuse of discretion

in denying Appellant’s request to hold Mother in contempt for violating the

terms of the parties’ custody agreement.          The trial court systematically

addressed each of Appellant’s contentions individually. First, the trial court

recognized that Mother and children had moved, but only “two or three” miles

from their original location which did not significantly impair Appellant’s ability

to exercise custodial rights so as to constitute “relocation” within the meaning

of the custody statute found at 23 Pa.C.S.A. § 5337. N.T., 6/7/2018, at 3-4;

see 23 Pa.C.S.A. § 5322(a) (defining relocation as “[a] change in the

residence of [a] child which significantly impairs the ability of a nonrelocating

party to exercise custodial rights[]”). Appellant admitted that he received his

daughter’s school picture in February 2018 with a letter explaining that Mother


                                       -3-
J-S73043-18



did not send their son’s photo because she did not like it. Id. at 4. Appellant

received two photos of the children in May 2018. Id. Such actions were in

keeping with the parties’ agreement to send the children’s school photographs

and additional photos within three months. Moreover, the parties additionally

agreed that Mother would send photographs even more frequently, once every

two months.    Id. at 6.   Finally, Appellant conceded that Mother’s counsel

provided him with a police report of their daughter’s car accident. Id. at 12.

However, Appellant complained that the police report did not contain

information regarding the extent of his daughter’s injuries. Id. at 13. The

trial court determined that Mother had complied by sending the police report

as agreed. Id. at 16. Moreover, the trial court was satisfied that daughter’s

“injuries have more or less resolved, and with the exception of [potential]

scarring[,] that there is no further on-going treatment with regard to any of

these injuries” which would require Mother to provide Appellant with additional

information outside of the police report. Id. at 15. Based upon all of the

foregoing, we discern no abuse of discretion in denying Appellant relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2019

                                     -4-